Citation Nr: 1327388	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  10-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the lower left extremity.  

2. Entitlement to an increased rating in excess of 10 percent for peripheral neuropathy of the lower right extremity.  

3. Entitlement to an increased rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  

4. Entitlement to a total disability rating for individual unemployability (TDIU).  

5. Entitlement to service connection for alcoholism, to include as secondary to service-connected PTSD. 

6. Whether there was clear and unmistakable error (CUE) in a May 25, 2007, rating decision which denied a claim for service connection for bipolar disorder with a personality disorder.  


REPRESENTATION

Appellant represented by:	Hugh F. Daly, III, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1969 to December 1970.  

These matters come before the Board on appeal from two different rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In February 2009, the RO continued the two 10 percent ratings for service-connected peripheral neuropathy of the bilateral lower extremities and denied entitlement to a TDIU.  In February 2010, the RO continued the 10 percent rating for service-connected PTSD (The Board notes a December 2008 statement of the case was not followed by a perfected appeal; as a result this is not an initial rating for service-connected PTSD).  Also, the RO denied claims for "service connection for alcoholism" and "entitlement to service connection for bipolar disorder due to a clear and unmistakable error."  All issues were properly appealed.  

In August 2010, the Veteran testified before a decision review officer (DRO) at an informal hearing while accompanied by his attorney representative.  A copy of the transcript is in the file and has been reviewed.  

The issues of increased ratings for peripheral neuropathy of the bilateral lower extremities and PTSD, entitlement to a TDIU and service connection for alcoholism are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.  


FINDING OF FACT

The May 25, 2007 rating determination, which denied service connection for a bipolar disorder with a personality disorder, considered the correct evidence and law as it then existed, and it did not involve an error that would undebatably lead to a different result if such error were corrected, and became final in the absence of a timely appeal.  


CONCLUSION OF LAW

The RO's May 25, 2007 rating determination denying service connection for a bipolar disorder with a personality disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5019A (West 2002); 38 C.F.R. § 3.105(a) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The VCAA is inapplicable to the claim of CUE in the May 25, 2007 rating decision.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

CUE

The Veteran alleges that the December 2008 statement of the case (SOC) contains "errors of both fact and law."  The Veteran asserted the error of fact is: "that the there was no evidence the Veteran had bipolar in service."  Several VA examination reports are cited in support of this assertion.  The error of law was that the Veteran "must have been diagnosed with bipolar during service or within one year of service, when, in fact, the law says that the condition must have become manifest, no diagnosed to a degree of 10 percent or more within 1 year."  Here, 38 C.F.R. § 3.307(a)(3) was cited for support.  

Although he cites to the December 2008 SOC, finality actually rests with the May 25, 2007 rating decision.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  Typically, CUE claims should be pled with specificity, especially where the Veteran is represented by counsel.  Andrews v. Nicholson, 421 F.3d 1278, 1283-84 (Fed. Cir. 2005) (the obligation to read pro se filings liberally does not extend to counsel).  However, since it is clear that the actual decision being collaterally attacked is the May 25, 2007 decision (which preceded the December 2008 SOC and is substantially similar to the December 2008 SOC) the Board will proceed with the claim rather than dismiss it.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A (West 2002), 38 C.F.R. § 3.105(a) (2012).  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Fugo, at 44.  

The Court of Appeals for Veterans Claims (Court) has put forth the following three-pronged test to determine whether there was CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existing at that time were incorrectly applied, (2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question, and (3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70, 71 (2008); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  In order to prevail in a claim for CUE, all three of the above prongs must be met.  Id.  

A breach of a duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).  Citing Caffrey v. Brown, 6 Vet. App. 377 (1994), the United States Court of Appeals for the Federal Circuit also noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact, and that an incomplete record, factually correct in all other respects, is not CUE.  Id. at 1346.  Also, disagreements as to how facts are weighed do not constitute CUE.  Russell, 3 Vet. App. at 313-14.  

Under the applicable criteria at the time of the previous rating decision (and substantially the same as under present law) service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309 (2006).  However, "psychosis" is defined to include psychiatric disabilities such as schizoaffective disorder, schizophrenia, and substance-induced psychotic disorder, but not bipolar or personality disorders.  38 C.F.R. § 3.384.  Also, personality disorders are not diseases or injuries within the meaning of applicable legislation under 38 C.F.R. § 3.303(c), 4.9 (2006).  (If a disease or injury is superimposed over the congenital or developmental defect during service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.)  

From a review of the statutes and regulations at the time of the decision, the argument regarding 38 C.F.R. § 3.307 must fail.  As explained in § 3.384, the one year presumption only applies to psychosis and the disability at issue does not qualify as a psychosis.  That the RO inelegantly cited to this presumption in the May 25, 2007 rating is not clear and unmistakable error; it is harmless error.  Fugo, at 44.  It should not have been cited at all because it doesn't apply, but that it was cited does not lead to a different result.  

Turning to the Veteran's alleged "error of fact" argument, the pertinent evidence that was before the RO in May 27, 2007 showed that the Veteran struggled with substance abuse in service and was eventually discharged for unsuitability.  A January 1970 service treatment record showed he had stomach symptoms; a narrative summary from same month notes suicide attempt by overdosing on medications.  The diagnosis was a suicidal gesture related to immature personality with unstable traits.  Other records after that point note the Veteran's troubled childhood, recommend him for separation, and note continual drug use.  He was diagnosed with depression and an immature, inadequate personality.  A psychiatric evaluation and the report of medical examination note he demonstrated an immature, emotionally unstable personality and could not be rehabilitated.  In November 1970, he was denied the ability to re-enlist.  

In March 1971, the RO denied a claim for service connection for an immature and inadequate personality.  In 1992, the Veteran began pursuing a claim for PTSD on the basis of an in service sexual assault.  In September 1996, a letter from a VA social worker showed the Veteran was treated in dual diagnosis clinic since April 1994; he complained of PTSD due to an incident in Germany in addition to his bipolar disorder.  

Because the Veteran was pursuing a claim for service connection for PTSD (a disability he is currently service-connected for) the focus of many of the psychiatric opinions and examinations is on that disability and not on determining the etiology of any other psychiatric disabilities he may have also had.  A June 1997 addendum and an April 1998 VA examination report showed a diagnosis of bipolar disorder as well as PTSD.  In an addendum the VA examiner, Dr. L. discussed the Veteran's psychiatric condition generally, but in no specific terms pinpointed the etiology of the bipolar disorder or stated it had increased in severity as the focus was on PTSD.  He did state that a personality disorder should be added on Axis II and stated: 

I suppose the problem here is that [the Veteran] was probably inappropriately brought into the Service in the first place and furthermore that what would not lead to development of psychotic symptoms in another person, seems to have affected [the Veteran] because of lack of certain stability and emotional stamina.  

Later VA examinations and studies were similar and not focused on bipolar disorder.  April 1999 psychological testing results were inconclusive as to PTSD.  In June 2000, the Veteran was evaluated by VA psychiatrist and psychologist examiners.  Dr. G., M.D., diagnosed bipolar disorder, polysubstance abuse and anxiety disorders.  Dr. G. mentioned the anxiety disorder wasn't present until 1990, but only stated the Veteran had "aberrant behavior predating his time in the military" and that he had long history of bipolar and personality disorder symptoms.  Dr. H., Ph.D., analyzed psychological testing and diagnosed bipolar and borderline personality disorders and stated he did not have PTSD.  Dr. H. specifically mentioned that the acquired psychiatric disorders were not present during service and that in service; he had personality disorder and an acute situational stress reaction.  "Presently, he does not suffer from same disorder for which he was treated in military service."  Dr. H. explained that the combination of personality and bipolar disorders is one of the most complex psychiatric conditions.  

A November 2003 VA examination report again focused on PTSD; this report does not discuss the etiology of the bipolar disorder, but definitely says the personality disorder was the root of the Veteran's problems.  Not mentioned by the Veteran in support of his CUE claim but noted by the Board is a February 2004 single page statement by a treating VA physician, Dr. A.N.  This statement notes the current diagnosis of bipolar disorder, states he started suffering from it at age 17, and then went on to state that the Veteran felt his military experiences "worsened his conditions."  Dr. A.N. stopped short of an actual nexus statement; however, the Veteran's DD 214 does show he was 17 when he entered service.  

In August 2006, the Board granted service connection for PTSD and referred a claim for service connection for a bipolar disorder.  

The May 25, 2007 RO decision denied the claim for service connection for bipolar disorder with a personality disorder.  The decision stated the Veteran was found to have a personality disorder in service.  While all evidence in the file was not explicitly listed in the decision, the denial notes evidence showing a review of the record including the service treatment records and the more recent Board decision showing a review of the pertinent evidence and granting service connection for PTSD.  

The Veteran states that CUE should be found in the May 25, 2007 decision because the decision didn't explicitly address the VA examination reports from June 2000 (Dr. H.) and April 1998 (Dr. L.).  The Veteran argues that these reports show the Veteran had a bipolar disorder that was related to service.  

The Board does not find CUE in the May 25, 2007 RO decision.  A review of the VA examination reports and all the evidence in the file up until 2007 does not lead to the conclusion that they clearly and unmistakably show a nexus between bipolar disorder and service.  That all the evidence isn't specifically addressed or mentioned in the decision does not establish error; it is not obvious that the Veteran's psychiatric symptoms are clearly and unmistakably related to service.  Instead, the evidence overwhelmingly shows a complicated psychiatric picture with evidence on both sides regarding the etiology and progress of the bipolar and personality disorder disabilities.  The February 2004 opinion from Dr. A.N. and June 2000 VA examination report from VA examiner Dr. H. reach opposite conclusions.  The evidence shows there is room for much debate, not that the situation is undebatable.  

As a result, the Board finds that the elements set forth by the Court in Bouton, 23 Vet. App. at 71, are not met here.  As explained, the correct facts were before the RO at the time of the May 25, 2007 decision.  It was known that the Veteran had a complicated psychiatric history at the time of denial.  While the decision did not provide recitation of all evidence in the file, such an act is not required.  Gonzales, 218 F.3d at 1380-81.  In any case, a more in depth explanation of the facts would not have changed the outcome of the decision.  Bouton, 23 Vet. App. 71.  Notably, the Veteran is still not service-connected for a bipolar or personality disorder.  

Inherent in the Veteran's argument on CUE was that there was a procedural deficiency regarding the duty to get an adequate medical examination.  Such an argument is not CUE.  See Cook, 318 F.3d 1334, 1345-47.  The Board does not find CUE in the March 25, 2007 rating decision.  


ORDER

The May 25, 2007, rating decision, which denied service connection for a bipolar disorder with a personality disorder, did not involve CUE, and the appeal is denied.  



REMAND

In May 2013, the Veteran submitted more recent VA treatment records and waived consideration of the RO.  Unfortunately, the most recent neurology clinic record from June 18, 2012, is incomplete and missing the last page.  On remand, the full June 18, 2012 VA treatment record is requested, along with updated VA treatment records and a more recent VA examination (the last complete VA examination of the bilateral lower extremities was in 2008).  

Additionally, the last VA examination for the increased rating for PTSD is inadequate because the examiner found the Veteran did not have a diagnosis of PTSD without regard to the fact that past examiners had already settled this issue.  On remand, the examiner should address the current symptoms and PTSD severity, not issues related to service connection.  The examiner should also address whether the recurrent alcohol dependence is due to any service-connected disability, including PTSD.  

Finally, the issue of whether the current service-connected disabilities render the Veteran incapable of maintaining a substantially gainful occupation should be addressed.  

Accordingly, the case is REMANDED for the following action: 

1. Associate updated VA treatment records with the file.  If any are unavailable, document this fact and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. Ensure that the complete June 18, 2012, VA neurology record is associated with the file.  

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected peripheral neuropathy and to determine whether the disability prevents the Veteran from securing or following a substantially gainful occupation.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  

* The examiner should identify any neurological findings in the lower extremities related to peripheral neuropathy, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  The examiner should comment on any paralysis of the muscles of the lower extremities.  
* The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities renders him unable to secure or follow a substantially gainful occupation.  

4. Schedule the Veteran for a VA psychiatric or psychological examination in order to ascertain the current nature and severity of his PTSD and to determine whether the Veteran is able to secure or follow a substantially gainful occupation.  The claims folder and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included in the report.  

All necessary testing should be conducted.  

* The examiner is requested to determine all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity.  The examiner should specifically address the degree of social and occupational impairment caused by the Veteran's PTSD.  A current Global Assessment of Functioning (GAF) scale score should be provided.  
* The examiner should also state whether the Veteran's currently diagnosed alcohol dependence disorder is secondary to service-connected PTSD.  This opinion should be supported by recitation to accurate facts and medical science.  
o The examiner should state if it is at least as likely as not that the alcohol dependence was caused by service-connected PTSD.  
o The examiner should state if the alcohol dependence was aggravated by service-connected PTSD.  If aggravation is found, the examiner must identify the baseline level of disability prior to aggravation, accomplished by review of the evidence in the file.
* The examiner should note the treatise evidence submitted by the Veteran in May 2013.  
* The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

5. An examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the service-connected disabilities separately or combined (to include diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, bilateral hearing loss, PTSD, and tinnitus) render him unable to secure or follow a substantially gainful occupation; the Veteran's past work history includes that of a cook, security, maintenance and dock worker.  

If, and only if, the VA examiner finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and his combined rating is less than schedular under 38 C.F.R. § 4.16(a), submit the case to the Director of Compensation Service for extraschedular consideration.  A full statement of the Veteran's service-connected disability, employment history, educational and vocational attainment and all factors having a bearing on the issue must be included.  

6. If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


